            Case 1:20-cv-00888-JMF Document 10 Filed 05/05/20 Page 1 of 2



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-3405
                                                                                                    sareisman@JonesDay.com




                                                    May 5, 2020

Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007


      Re:       Magdiela Gonzalez v. GOJO Industries, Inc., No. 20-cv-00888 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        We represent defendant GOJO Industries, Inc. (“GOJO” or “Defendant”) in this action,
and we write jointly with the consent of plaintiff Magdiela Gonzalez (“Plaintiff”) to request an
adjournment of the initial pretrial conference scheduled for May 14, 2020. (Dkt. Nos. 5, 8.) As
set forth below, GOJO presently expects to file a motion to dismiss the complaint on or before
the answer date of June 23, 2020. In anticipation of such a motion, the parties have conferred
and agreed upon a proposed briefing schedule for that motion. In that regard, we request an
adjournment of the initial pretrial conference to a date after the motion to dismiss is fully briefed.
Id. For these reasons, we also request an adjournment of the deadline to submit a Civil Case
Management Plan and Scheduling Order on or before May 7, 2020. GOJO has not been served
with the Court’s February 4, 2020 order establishing either of these deadlines. (Dkt. No. 5.) The
parties have not made any prior request for an adjournment in this proceeding.

         Plaintiff filed the Waiver of Service of Summons in this case on April 28, 2020. (Dkt.
No. 7.) Based on its initial review of the allegations and claims in the complaint, GOJO intends
to file a motion to dismiss the complaint in its entirety on or before June 23, 2020. Id. The
parties have conferred and agreed upon a proposed briefing schedule for GOJO’s motion to
dismiss with the following deadlines: any motion to dismiss the pending complaint will be filed
by the current answer date of June 23, 2020, any opposition to this motion to dismiss by Plaintiff
will be filed no later than July 23, 2020, and GOJO’s reply to any opposition will be filed no
later than August 12, 2020. If Plaintiff elects to file an amended complaint prior to the answer
date she will so notify GOJO no later than June 9, 2020 and the parties will meet and confer in
good faith with regard to a new proposed schedule. Neither party is thereby waiving any right
that it has under the Federal Rules of Civil Procedure.

       The terms of this proposed schedule are set forth in the attached Stipulation and
(Proposed) Order Continuing Initial Pretrial Conference and Setting Briefing Schedule on



  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
         Case 1:20-cv-00888-JMF Document 10 Filed 05/05/20 Page 2 of 2



Judge Jesse M. Furman
May 5, 2020
Page 2


Defendant’s anticipated motion to dismiss. We thank the Court in advance for its consideration
of these requests.

                                               Respectfully,

                                               /s/ Sharyl A. Reisman

                                               Sharyl A. Reisman

cc:    Counsel of record (via ECF)
